PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/522,853
Filing Date: 28 Apr 2017
Appellant(s): Kalihari et al.



__________________
Robert Hagen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 3rd, 2020. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 9th, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taira et al. (JP 2003-205926, hereinafter “Taira”) in view of Lai et al. (US 5,272,236, hereinafter “Lai”).
In regard to claims 1-3, Taira discloses a multi-layer plastic bottle having an outer resin layer, a gas-barrier resin layer, and a polyolefin resin layer [abstract]. The bottle is blow molded [0022]. The inner product facing layer comprises a polyethylene [0024]. 

Lai discloses a substantially linear olefin polymer that has a density from about 0.85 grams/cubic centimeter to about 0.97 g/cc (col. 2 lines 1-8). The molecular weight distribution is preferably less than about 5 (col. 3 lines 14-15). The linear olefin polymers are useful in producing fabricated articles such as fibers, films, and molded parts (abstract). The linear olefin polymer of Lai are the linear olefin polymer used in the Appellant’s specification (pg. 4). Thus, it is inherent that the linear low density polyethylene of Lai has a Mz/Mn ratio from 1.8 to 20, a crystallinity of equal to or less than 62%, and that the inner product facing layer has a small scale root mean square roughness of equal to or less than 40 nm. 
Taira and Lai both disclose the use of a polyethylene in the formation of a molded article. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the linear olefin polymer of Lai for the polyethylene of the inner product facing layer of Taira motivated by the expectation of forming an inner product layer that has improved processability over conventional olefin polymers (Lai abstract). 
In regard to claims 4-5, Modified Taira discloses that the inner product facing layer comprises LDPE with a density of 0.923 g/cm3 (Lai col. 2 lines 1-8).
In regard to claim 6, Modified Taira discloses a substantially linear olefin polymer that has a density from about 0.85 grams/cubic centimeter to about 0.97 g/cc (col. 2 lines 1-8). The molecular weight distribution is preferably less than about 5 (col. 3 lines 14-15). The linear olefin polymers are useful in producing fabricated articles such as fibers, films, and molded parts 
In regard to claim 8, Taira discloses that the inner product facing layer is coextruded with a HDPE [0016]. The HDPE has a density of 0.935-0.970 g/cm3 [0016].
In regard to claim 9, Taira discloses that the inner product facing layer is co-extruded adjacent to an olefin-based polymer core layer formed from an olefin based polymer having a density greater than 0.950 g/cc [0016, 0020, and 0022]. 
In regard to claim 10, Taira discloses that the internal layer has a thickness of 15% by weight of the total thickness of the multilayer structure [0025].
In regard to claim 11, modified Taira discloses a substantially linear olefin polymer that has a density from about 0.85 grams/cubic centimeter to about 0.97 g/cc (col. 2 lines 1-8). The molecular weight distribution is preferably less than about 5 (col. 3 lines 14-15). The linear olefin polymers are useful in producing fabricated articles such as fibers, films, and molded parts (abstract). The linear olefin polymer of Lai are the linear olefin polymer used in the Appellant’s specification (pg. 4). Thus, it is inherent that the inner product facing layer of modified Taira has a viscosity ratio of equal to or less than 20. 
In regard to claims 12-15, Taira discloses a multi-layer plastic bottle having an outer resin layer, a gas-barrier resin layer, and a polyolefin resin layer [abstract]. The bottle is blow molded [0022]. The inner product facing layer comprises a polyethylene [0024]. 
Taira is silent with regards to the polyethylene being a linear low density polyethylene polymer having a density equal to or less than 0.940 g/cc, a crystallinity of equal to or less than 
Lai discloses a substantially linear olefin polymer that has a density from about 0.85 grams/cubic centimeter to about 0.97 g/cc (col. 2 lines 1-8). The molecular weight distribution is preferably less than about 5 (col. 3 lines 14-15). The linear olefin polymers are useful in producing fabricated articles such as fibers, films, and molded parts (abstract). The linear olefin polymer of Lai are the linear olefin polymer used in the Appellant’s specification (pg. 4). Thus, it is inherent that the linear low density polyethylene of Lai has a Mz/Mn ratio from 1.8 to 20, a crystallinity of equal to or less than 62%, and that the inner product facing layer has a small scale root mean square roughness of equal to or less than 500 nm. 
Taira and Lai both disclose the use of a polyethylene in the formation of a molded article. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the linear olefin polymer of Lai for the polyethylene of the inner product facing layer of Taira motivated by the expectation of forming an inner product layer that has improved processability over conventional olefin polymers (Lai abstract). 
In regard to claim 16, Modified Taira discloses a substantially linear olefin polymer that has a density from about 0.85 grams/cubic centimeter to about 0.97 g/cc (col. 2 lines 1-8). The molecular weight distribution is preferably less than about 5 (col. 3 lines 14-15). The linear olefin polymers are useful in producing fabricated articles such as fibers, films, and molded parts (abstract). The linear olefin polymer of Lai are the linear olefin polymer used in the Appellant’s specification (pg. 4). Thus, it is inherent that the linear low density polyethylene of modified Taira has a crystallinity of equal to or less than 56%. 
3 [0016].
In regard to claim 19, Taira discloses that the inner product facing layer is co-extruded adjacent to an olefin-based polymer core layer formed from an olefin based polymer having a density greater than 0.950 g/cc [0016, 0020, and 0022]. 
In regard to claim 20, Taira discloses that the internal layer has a thickness of 15% by weight of the total thickness of the multilayer structure [0025].
In regard to claim 21, Taira discloses a multi-layer plastic bottle having an outer resin layer, a gas-barrier resin layer, and a polyolefin resin layer [abstract]. The bottle is blow molded [0022]. The inner product facing layer comprises a polyethylene [0024]. 
Taira is silent with regards to the polyethylene being a linear low density polyethylene polymer having a density equal to or less than 0.940 g/cc, a crystallinity of equal to or less than 62%, and a Mz/Mn ratio from 1.8 to 20, wherein the inner producing facing layer has a small scale root mean square roughness of equal to or less than 40 nm. 
Lai discloses a substantially linear olefin polymer that has a density from about 0.85 grams/cubic centimeter to about 0.97 g/cc (col. 2 lines 1-8). The molecular weight distribution is preferably less than about 5 (col. 3 lines 14-15). The linear olefin polymers are useful in producing fabricated articles such as fibers, films, and molded parts (abstract). The linear olefin polymer of Lai are the linear olefin polymer used in the Appellant’s specification (pg. 4). Thus, it is inherent that the linear low density polyethylene of Lai has a Mz/Mn ratio from 1.8 to 20, a crystallinity of equal to or less than 62%, a viscosity ratio equal to or less than 20, and that the inner product facing layer has a small scale root mean square roughness of equal to or less than 500 nm. 
. 

(2) Response to Argument
The claimed invention presented by Appellant is a container blow molded from a multilayer structure which comprises an inner product facing layer which comprises linear low density polyethylene (LLDPE) polymer having a density equal to or less than 0.940 g/cc, a crystallinity of equal to or less than 62%, and a Mz/Mn ratio from 1.8 to 20, wherein the inner product facing layer has a small scale root mean square roughness of equal to or less than 40 nm. 
The Appellant argues that while Lai is explicitly mentioned in the present application, the present application provides that the polymers discussed by Lai may, in one embodiment, may be utilized as an optional component. The Appellant argues that because the polymers are mentioned as optional components of the inner product facing layer that they are necessarily different from the linear low density polyethylene polymer that is required by the Appellant’s claims. 
In response, the Appellant’s specification states that the inner product facing layer comprises from 0 to 40 wt% of one or more low density polyethylene polymers (published Specification [0020]). The Appellant states that in this embodiment the LLDPE used in the inner product facing layer is described in the US Pat. Nos 5,272,236 and 5,278,272, which the appellant incorporates by reference [0020]. The examiner uses the secondary reference, Lai et al. 
The Appellant next argues that because the Appellant states that the LLDPE used from US Pat No. 5,272,236 is optional component that they necessarily must be different from the LLDPE that is required by the Appellant’s claims. In response, the appellant does not provide additional products that could be used for the LLDPE in the inner product facing layer. The only citation for the LLDPE that may be used as the polymer component of the inner product facing layer is in paragraph 0020 of the published specification. In the other embodiments, the appellant discloses that the inner product facing layer may comprise an ethylene-based polymer [0018-0019]. In the specification, the Appellant does not specifically state that the ethylene-based polymer is a linear low density polyethylene. The Appellant defines “ethylene-based polymer” as a polymer having greater than 50 percent by weight (wt%) units derived from ethylene monomer [0010]. Thus, the ethylene-based polymer could be a vast majority of polymers. Table 1 of Appellant’s published specification indicates that the inner product facing layer comprises polyethylene wherein the properties of various polyethylene are listed, however, the Appellant does not indicate the class of polyethylene being used in the inner product facing layer. One of ordinary skill in the art would not be able to decipher which of the polyethylene listed in Table 1 is a linear low density polyethylene by the properties given. Thus, one of ordinary skill in the art would have to look to Appellant’s disclosure, as a whole, to determine the LLDPE that is being 
The Appellant next argues that Lai is directed toward “new polymers of the present invention”. In discussing these new polymers, Lai explicitly states “The I10/I2 value for the novel polymers of the present invention is essentially intendent of the molecular weight distribution, Mw/Mn, which is not true for conventional Ziegler polymerized resins. 
In response, the Appellant has the burden of showing that the claimed properties of the claimed invention are not necessarily present in the prior art polymer. The property at hand is the Mn/Mz value of the linear low density polyethylene not the I10/I2 value, thus the argument is irrelevant to the claimed invention. 
The Appellant next argues that Table 1 of the present application provides four inventive samples (PE-2, PE-3, PE-4, and PE-12) that were each prepared by a solution, Ziegler/Natta catalyst process. As such, the explicit discussion of Lai provides that the novel polymers of Lai are not the polymer recited in Appellant’s claims.
In response, the Appellant’s specification also provides three inventive samples (IE-4, IE-5, and IE-6) which are not produced using a Ziegler/Natta catalyst process. The Appellant 
The Appellant next argues that different polymers having similar densities and/or Mw/Mn ratios will not necessarily have the same value for another property, let alone the same values for a number of other properties, i.e. roughness sq., crystallinity, and Mz/Mn ratio, as recited in Appellant’s claims.  A polyethylene polymer that has a high the degree of crystallinity will have a high resin density. A linear low density polyethylene is defined as having a crystallinity of between 35 to 60%. The Appellant has not provided any data that shows this to be an incorrect classification of the crystallinity of a linear low density polyethylene. This is also shown based on Appellant’s Table 1 which shows that every polyethylene with a density that is below 0.940 g/cc has a crystallinity of less than 62%. 
The Mz/Mn ratio is based on the molecular weight of the polyethylene. Mw/Mn is also based on the molecular weight of the polyethylene. These values can be altered by manipulating the polymerization conditions for the polymer (Lai col. 6 lines 1-29). In the instant case, the Appellant specifically states that the LLDPE polymers produced by Lai can be used in the inner product facing layer [0020]. It would be inherent that the polymers of Lai would have the same properties as those disclosed by the Appellant otherwise they would not be proper to use in the claimed embodiments. 
The Appellant next argues that the inner product facing layer has a small scale root means square roughness of equal to or less than 40 nm is not inherent to the structure of the LLDPE of Lai. The examiner disagrees. The surface roughness is dependent of the material. It is seen in Appellant’s Table 3 that the roughness is above 40 nm in example CE-5 and CE-1 where 
	In conclusion, where the claimed and the prior art products are identical or substantially identical in structure or composition, or produced by identical or substantially processes, a prima facie case of either anticipation or obviousness has been established. The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. The Appellant has failed to meet this burden. The Appellant has not provide objective evidence to show that the LLDPE of Lai do not necessarily possess a crystallinity of equal to or less than 62%, a Mz/Mn ratio from 1.8 to 20, and an inner product facing layer having a small scale root mean square roughness of equal to or less than 40nm.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ELLEN S HOCK/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        





Conferees:
/AARON AUSTIN/Supervisory Patent Examiner, Art Unit 1782                                                                                                                                                                                                        
/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.